UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

JOSEPH SADECCA, Individually,
Case No.:
Plaintiff,
v.
VOLUSIA/FLAGLER FAMILY YOUNG —
MEN'S CHRISTIAN ASSOCIATION, INC., 23 _
a Florida Corporation, and a --.
CHRISTOPHER JAMES SEILKOP, Individually, - “5 rs }
= Cc

Defendants.
/

 

COMPLAINT AND DEMAND FOR JURY TRIAL
COMES NOW, Plaintiff, Joseph Sadecca, by and through his undersigned trial counsel,
and files his Complaint and Demand for Jury Trial against his former employers the Defendants,

Volusia/Flagler Family Young Men’s Christian Association, Inc., a Florida corporation, and

Christopher James Seilkop, Individually, and states:

JURISDICTION AND VENUE

1. This is an action by Plaintiff, Joseph Sadecca, against both the Defendants,

Volusia/Flagler Family Young Men’s Christian Association, Inc. and Christopher James Seilkop,

for unpaid overtime pursuant to the federal Fair Labor Standards Act, as amended, 29 U.S.C.
§216(b) and unpaid minimum wages pursuant to Article X, Section 24, state of Florida
Constitution. Joseph Sadecca seek damages of more than $11,000, not including reasonable

attorney’s fees and costs associated with this action, which are part of this action.
2. This court has jurisdiction over Plaintiff, Joseph Sadecca, because at all times
material to his Complaint and Demand for Jury Trial, Joseph Sadecca was a resident of Port
Orange, Volusia County, Florida.

3. The illegal conduct complaint of and the resultant injury occurred within the judicial

district in and for Daytona Beach, Volusia County, Florida.

PARTIES

4, The Defendants, Volusia/Flagler Family Young Men’s Christian Association, Inc.
and Christopher James Seilkop employed Plaintiff, Joseph Sadecca, from approximately October
1, 2018 through November 25,2019, as a head coach.

5. The Defendant, Volusia/Flagler Family Young Men’s Christian Association, Inc.,
was at all times material, a Florida corporation licensed to conduct business in the state of Florida.

6. Defendant, Christopher James Seilkop, was at all times material, running the day
to day operations of the Defendant, Volusia/Flagler Family Young Men’s Christian Association,
Inc.

7. During his employment with the Defendants, Volusia/Flagler Family Young Men’s
Christian Association, Inc. and Christopher James Seilkop did not pay Plaintiff, Joseph Sadecca
one-half for all hours worked in excess of 40 hours per work week.

8. At all times material to this action, the Defendant, Volusia/Flagler Family Young
Men’s Christian Association, Inc., was an enterprise covered by the Fair Labor Standards Act,
as defined by 29 U.S.C. $§ 203(r) and 203(s).

9. At all times material to this action, Defendant, Christopher James Seilkop, was an

-2-
employer as defined by the Fair Labor Standards Act as “any person acting directly or indirectly
in the interest of an employer in relation to an employee... .” 29 U.S.C. §203.(d).

10. The Defendants, Volusia/Flagler Family Young Men’s Christian Association, Inc.
and Christopher James Seilkop, have employees subject to the provisions of the Fair Labor
Standards Act.

11. Atall times material, Plaintiff, Joseph Sadecca, was an employee of the Defendants,
Volusia/Flagler Family Young Men’s Christian Association, Inc. and Christopher James Seilkop,
and was “engaged in commerce” as defined by 29 U.S.C. §§ 206(a) and (206)(a)(1).

12. At all times material to this action, the Defendant, Volusia/Flagler Family Young
Men’s Christian Association, Inc., was an employer within the meaning of the Fair Labor
Standards Act.

13. | Based upon information and belief the annual gross revenue of the Defendants,
Volusia/Flagler Family Young Men’s Christian Association, Inc. and Christopher James Seilkop,
is in excess of $500,000 annually.

14. At all times material to this action, the Defendants, Volusia/Flagler Family Young
Men’s Christian Association, Inc. and Christopher James Seilkop, employed at least 2 employees
who handled goods such as products, supplies, parts and equipment that previously moved through
commerce.

15. At all times material to this action, Plaintiff, Joseph Sadecca, “engaged in
commerce” subject to the individual coverage of the Fair Labor Standards Act.

16. At all times material to this action, the Defendants, Volusia/Flagler Family Young
Men’s Christian Association, Inc. and Christopher James Seilkop, failed to comply with the Fair

-3-
Labor Standards Act, as amended, 29 U.S.C. §216(b), because Plaintiff, Joseph Sadecca,
performed services for which no provisions were made by Volusia/Flagler Family Young Men’s
Christian Association, Inc. and Christopher James Seilkop to properly pay Joseph Sadecca for
those hours worked in excess of 40 per work week, and to ensure Joseph Sadecca was paid at least
minimum wage for each hour worked.

17. Upon information and belief, the records to the extent any exists, concerning the
number of hours worked and paid to Plaintiff, Joseph Sadecca, are in possession and control of
the Defendants, Volusia/Flagler Family Young Men’s Christian Association, Inc. and Christopher
James Seilkop.

18. The Defendants, Volusia/Flagler Family Young Men’s Christian Association, Inc.
and Christopher James Seilkop, agreed to pay Plaintiff, Joseph Sadecca. Joseph Sadecca accepted
this agreement and performed work for Volusia/Flagler Family Young Men’s Christian
Association, Inc. and Christopher James Seilkop.

19. At all times material to this action, the work performed by Plaintiff, Joseph
Sadecca, was directly essential to the business performed by the Defendants, Volusia/Flagler
Family Young Men’s Christian Association, Inc. and Christopher James Seilkop.

20. ‘Plaintiff, Joseph Sadecca, retained The Harr Law Firm to represent him in this
matter and has agreed to pay said firm reasonable attorney’s fees for its service.

21. All conditions precedent to bringing this lawsuit have occurred, been performed,
or been waived.

COMPLIANCE WITH SECTION 448. 110(6)(a), FLORIDA STATUTES
22. Pursuant to Section 448. 110(6)(a), Florida Statutes, are correspondence sent to both

-4-
Defendants, Volusia/Flagler Family Young Men’s Christian Association, Inc. and Christopher

James Seilkop via United States Mail, Return Receipt Requested.’

COUNT I
VIOLATION OF THE FAIR LABOR STANDARDS ACT AGAINST

VOLUSIA/FLAGLER FAMILY YOUNG MEN'S CHRISTIAN ASSOCIATION, INC.

 

23. Plaintiff, Joseph Sadecca, reallages the allegations contained in paragraphs 1
through 22 above.

24. As a result of the Defendant, Volusia/Flagler Family Young Men’s Christian
Association, Inc.’s intentional and willful, and unlawful acts in refusing to pay Plaintiff, Joseph
Sadecca, time and one-half his regular rate of pay for each hour worked in excess of 40 per work
week in 1 or more work weeks, Joseph Sadecca suffered financial damages plus incurring
reasonable attorney’s fees and costs.

25. Specifically, the Defendant, Volusia/Flagler Family Young Men’s Christian
Association, Inc., was aware Plaintiff, Joseph Sadecca, performed non-exempt job duties, but still
refused to pay Joseph Sadecca overtime hours for hours worked in excess of 40 per work week.

26. The Defendant, Volusia/Flagler Family Young Men’s Christian Association, Inc.,
willfully failed to pay Plaintiff, Joseph Sadecca, time and one-half his regular rate of pay for each
hour worked in excess of 40 per work week in 1 or more work weeks.

27. The Defendant, Volusia/Flagler Family Young Men’s Christian Association, Inc.,

 

'See, Exhibits “A” and “B.”
failed to post required Fair Labor Standards Act. informational listings as required by law.

28. Asa result of the Defendant, Volusia/Flagler Family Young Men’s Christian
Association, Inc.’s willful violation of the Fair Labor Standards Act, Plaintiff, Joseph Sadecca,
is entitled to liquidated damages.

29. Plaintiff, Joseph Sadecca, is entitled to an award of reasonable attorney’s fees and
costs pursuant to 29 U.S.C. §216(6).

WHEREFORE, Plaintiff, Joseph Sadecca, demands judgment against the Defendant,
Volusia/Flagler Family Young Men’s Christian Association, Inc., for compensatory damages, and
additional amount of liquidated damages, or in the alternative, interest on the unpaid overtime

owed, reasonable attorney’s fees and costs incurred in this action.

COUNT IT

VIOLATION OF THE FAIR LABOR STANDARDS ACT

 

AGAINST CHRISTOPHER JAMES SEILKOP

 

30. Plaintiff, Joseph Sadecca, reallages the allegations contained in paragraphs one 1
through 22 above.

31. As aresult of Defendant, Christopher James Seilkop’s intentional and willful, and
unlawful acts in refusing to pay Plaintiff, Joseph Sadecca, time and one-half his regular rate of pay
for each hour worked in excess of 40 per work week in 1 or more work weeks, Joseph Sadecca
suffered financial damages plus incurring reasonable attorney’s fees and costs.

32. Specifically, Defendant, Christopher James Seilkop, was aware Plaintiff, Joseph
Sadecca, performed non-exempt job duties, but still refused to pay Joseph Sadecca overtime hours

-6-
for hours worked in excess of 40 per work week.

33. | Defendant, Christopher James Seilkop, willfully failed to pay Plaintiff, Joseph
Sadecca, time and one-half his regular rate of pay for each hour worked in excess of 40 per work
week in 1 or more work weeks.

34. Defendant, Christopher James Seilkop, failed to post required Fair Labor Standards
Act. informational listings as required by law.

35.  Asaresult of Defendant, Christopher James Seilkop’s willful violation of the Fair
Labor Standards Act, Plaintiff, Joseph Sadecca, is entitled to liquidated damages.

36. Plaintiff, Joseph Sadecca, is entitled to an award of reasonable attorney’s fees and
costs pursuant to 29 U.S.C. §216(6).

WHEREFORE, Plaintiff, Joseph Sadecca, demands judgment against Defendant,
Christopher James Seilkop, for compensatory damages, and additional amount of liquidated
damages, or in the alternative, interest on the unpaid overtime owed, reasonable attorney’s fees

and costs incurred in this action.

COUNT IT
VIOLATION OF ARTICLE X, SECTION 24, STATE OF FLORIDA CONSTITUTION
VOLUSIA/FLAGLER FAMILY YOUNG MEN’S CHRISTIAN ASSOCIATION, INC.
37. Plaintiff, Joseph Sadecca, reallages the allegations contained in paragraphs 1
through 22 above.
38. Article X, Section 24(c), state of Florida Constitution, requires employers to pay
to employees wages no less than minimum wage for all hours worked.

-7-
39. The Defendant, Volusia/Flagler Family Young Men’s Christian Association, Inc.,
failed to compensate Plaintiff, Timothy McDonald, at least minimum wage for all hours worked.

40. Asa result of the Defendant, Volusia/Flagler Family Young Men’s Christian
Association, Inc.’s violation of Article X, Section 24(c), state of Florida Constitution, Plaintiff,
Timothy McDonald, is entitled to liquidated damages.’

41. Plaintiff, Joseph Sadecca, is entitled to an award of reasonable attorney’s fees and
costs.

WHEREFORE, Plaintiff, Joseph Sadecca, demands judgment against the Defendant,
Volusia/Flagler Family Young Men’s Christian Association, Inc. , for compensatory damages, and
additional amount of liquidated damages, or in the alternative, interest on the unpaid overtime

owed, reasonable attorney’s fees and costs incurred in this action.

COUNT IV

VIOLATION OF ARTICLE X, SECTION 24, STATE OF FLORIDA CONSTITUTION

 

AGAINST CHRISTOPHER JAMES SEILKOP
42. Plaintiff, Joseph Sadecca, reallages the allegations contained in paragraphs 1
through 22 above.
43. Article X, Section 24(c), state of Florida Constitution, requires employers to pay
to employees wages no less than minimum wage for all hours worked.

44. Defendant, Christopher James Seilkop, failed to compensate Plaintiff, Joseph

 

2See, Article X, Section 24(e), state of Florida Constitution.

-8-
Sadecca, at least minimum wage for all hours worked.

45. As a result of Defendant, Christopher James Seilkop’s violation of Article X,
Section 24(c), state of Florida Constitution, Plaintiff, Joseph Sadecca, is entitled to liquidated
damages.’

46. Plaintiff, Joseph Sadecca, is entitled to an award of reasonable attorney’s fees and
costs.

WHEREFORE, Plaintiff, Joseph Sadecca, demands judgment against Defendant,
Christopher James Seilkop, for compensatory damages, and additional amount of liquidated
damages, or in the alternative, interest on the unpaid overtime owed, reasonable attorney’s fees

and costs incurred in this action.

JURY TRIAL
47, Plaintiff, Joseph Sadecca, demands a trial by jury.
Dated this 10th day of March, 2020.

Respectfully submitted

_~S/ Jason EL. Harr ___
JASON L. HARR

Florida Bar No.: 0194336

THE HARR LAW FIRM

The Harr Professional Center

517 South Ridgewood Avenue
Daytona Beach, Florida 32114
Email: jasonharr@harrlawfirm.com

 

3$ee, Article X, Section 24(e), state of Florida Constitution.

-9-
ATTACHMENTS:

lynnwilkins@harrlawfirm.com
miriamjuarez@harrlawfirm.com
Telephone: (386) 226-4866
Telefax: (386) 226-4886
ATTORNEY FOR PLAINTIFF
JOSEPH SADECCA

Exhibit “A” - Notice of Intent to Initiate Litigation dated February 10, 2020
Exhibit “B” - Notice of Intent to Initiate Litigation dated February 10, 2020

-10-
Exhibit "A"

Jason L. Hacr S&

Aitorney at Law ,
THE HARR LAW FIRM

A PROFESSIONAL CORPORATION
517 South Ridgewood Avenue
Daytona Beach, Florida 32114

Telephone: 386.226.4866
Telefax: 386.226.4886
Website: www.harrlawfirm.com ~

February 10, 2020 -
SENT U.S. MAIL - RETURN RECEIPT REQUESTED

Ms. LaToya T, Figueroa, Registered Agent
Volusia Flagler YMCA

761 East International Speedway Boulevard’
DeLand, Florida 32724

Re: Joseph Sedacca v. Volusia Flagler YMCA, et al.
Our File Number: 797/001

Lyon Witkins
Paralegal to Mr. Harr

- Miriam Juarez

Office Manager

NOTICE OF INTENT TO INITIATE LITIGATION PURSUANT

TO SECTION 448.110(6)(A), FLORIDA STATUTES

Dear Ms. Figueroa:

Please be aware this office has been retained by Mr.. Joseph Sedacca regarding the above

referenced matter. Since Mr. Sedacca, has retained legal representation please do not attempt to

contact him, nor have. anyone else. employed with or associated with Volusia Flagler YMCA
contact him except through this office. The following is being sent via U.S. Mail - Return Receipt

Requested in order to confirm receipt.

Please find this formal notice of our intent to initiate litigation against you for unpaid

wages pursuant to Article X, Section 24, state of Florida Constitation and the federal Fair Labor

Standards Act..

Pursuant to Section 448. 110(6)(a), Florida Statutes, below please find a chart that shows the

days Mr. Sedacca worked, the hourly rate, hours for which payment is sought, and the total amount -

of alleged unpaid wages through the date of the notice.

[Rest of page left blank intentionally]
Volusia Flagler YMCA
c/o Ms. LaToya T. Figueroa

February 10, 2020:
- Page 2 -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATES HOURS FOR | HOURS FOR | HOURLY RATE |TOTAL’
WORKED WHICH | WHICH OFPAY /  ..| AMOUNT OF |
PAYMENT |PAYMENT |HOURLY.. | WAGES -
IS SOUGHT |1ISSOUGHT |OVERTIME | ALLEGED
RATE OF PAY | OWED
REGULAR | OVERTIME : mo
01/03/2019 - 80 N/A $16.83, | $375.00
01/16/2019 - :
| 01/31/2019 - 80 N/A $16.83 °. —*|'$375.00 ©
02/13/2019 : - Joo
02/28/2019 - 80 N/A $16.83 $375.00.
03/13/2019 pe Df:
03/28/2019 - 80 N/A $16.83: ©. |.$375.00
04/10/2019 co :
04/25/2019 - 80 N/A $16.83 |'$375.00
05/08/2019 3 an |: 2
05/23/2019 - 80 | N/A. $17.95. ‘| $1,571.78 |
06/04/2019 | | : |
06/05/2019 - 80 N/A $17.95 * $148.30
‘| 06/20/2019 o ee fe
06/21/2019 - 80 N/A $17.95 . _.. |.$523.30
07/10/2019 | o
07/11/2019 - 80 N/A $17.95 *1$120.01
07/24/2019 fot wa fo,
07/25/2019 - 80 N/A $17.95. | $515.00
08/07/2019 : Joy fos ae
08/21/2019, 80. N/A $17.95 $375.00...
09/04/2019 . . oe
TOTAL $5,128.39 |

 
Volusia Flagler YMCA

c/o Ms. LaToya T. Figueroa
February 10, 2020

- Page 3 -

 

Total amount of unpaid wages claimed: $5,128.39
Total amount of liquidated damages claimed: $5, 128.39
Total amount of attorney’s fees and costs claimed to date: $500,

In an effort to further investigate this nature of these Violations in a timely and cost effective
manner, and so we may continue our investigation into this matter, please provide my office with
any and all pay and time records pertaining to Mr. Joseph Sedacco. .

Please direct any and all correspondence regarding this niatter directly to my office.
Additionally, please be aware the law prohibits anyene from discriminating or retaliating against a
current or former employee for pursuing their right to unpaid wages.

I anticipate your response.

Sincerely,

 

JASON L. HARR,J.D.,M.P.A.
JLH:mj

ce: Mr. Joseph Sedacca
pear Perry errr ro g 7 trae reett Pad
RECS Mam emrten ROA pene |

eb Asan:

 

 

etre: SUry0s de Puy
hi

      

| vines,
Po

 

$
Hutal Poatage and ae 95
. ™.

 

 

Lancer Pape ARO AG FA IV SESS... evseanevsventanvonsuensan

wage bien a. bnternational. Speedway...

pCi, Stata,

Sunt ta

70125 3010 000 24a0 4sze

      
      
     

 

 

 

df :
Wi Career ere marr te ete
lanecta niet)

 
 
     
   
  

   

  

ann sscommpsan To pa hla ala
LETE THIS SECTION :: ..",,”; | SCOMPLETE THIS SECTION ON DELIVERY.

tere eee eee Be

  
 

   
   
 

ce

 
  

    
  

  
  
  

 

» 5 Mn ie Fare ah tas eA SSS oa ere - “ABS
ene MDOD TET FLORES
40 0000 2480 y5a2°

r i =
02 60059053.

rt ee ag: ee ge

 

 

pee nye “en nant tet mite ae
Exhibit "B"

Jason L. Harr SF Lynn Wilkins

Automey at Law , Paradsgal ta Mr. Harr
THE HARR LAW FIRM _.
: Miriam Juarez
A PROFESSIONAL CORPORATION Office Manager
517 South Ridgewood Avenue ;

Daytona Beach, Florida 32114
‘Telephone: 386.226.4866
Telefax: 386.226.4886
Website: www.harrlawfirm.com

February 10, 2020

SENT U.S. MAIL - RETURN RECEIPT REQUESTED

Mr. Christopher James Seilkop, CEO
Volusia Flagler YMCA

761 East International Speedway Boulevard
DeLand, Florida 32724

Re: Joseph Sedacca vy. Christopher James Seikop, et al.
Our File Number: 797/001

NOTICE OF INTENT TO INITIATE LITIGATION PURSUANT
TO SECTION 448.110(6)(A), FLORIDA STATUTES

Dear Mr, Seilkop:

Please be aware this office has been retained by Mr. Joseph Sedacca regarding the above

referenced matter. Since Mr. Sedacca has retained legal representation please do not attempt to

contact him, nor have anyone else employed with or associated with Volusia Flagler YMCA
contact him except through this office. The following is being sent via U.S. Mail - Return Receipt

Requested in order to confirm receipt.

Please find this formal notice of our intent to initiate litigation against you for unpaid

wages pursuant to Article X, Section 24, state of Florida Constitution and the federal Fair Labor

_ Standards Act..

Pursuant to Section 448. 110(6)(a), Florida Statutes, below please find a chart that shows the
days Mr, Sedacca worked, the hourly rate, hours for which payment is sought, and the total amount

~ of alleged unpaid wages through the date of the notice.

[Rest of page left blank intentionally]
Mr. Christopher James Seilkop

_ February 10, 2020
- Page 2 -

 

 

HOURLY RATE

TOTAL

 

 

 

 

 

 

 

 

 

 

 

DATES “HOURS FOR | HOURS FOR

WORKED -WHICH . WHICH OF PAY / AMOUNT OF
PAYMENT | PAYMENT | HOURLY WAGES:
IS SOUGHT |ISSOUGHT | OVERTIME ALLEGED

. RATE OF PAY | OWED

REGULAR | OVERTIME

01/03/2019 - 80 NIA $16.83. $375.00

01/16/2019 |

01/31/2019 - 80 N/A $16.83 $375.00

02/13/2019

02/28/2019 - 80 N/A $16.83 | $375.00

03/13/2019

03/28/2019 - 80 N/A $16.83 $375.00

04/10/2019 | {:

04/25/2019 - 80 N/A $16.83 $375.00

05/08/2019

05/23/2019 - 80 N/A $17.95 $1,571.78

06/04/2019 .

06/05/2019 - 80 N/A | $17.95 | $148.30

06/20/2019 |

06/21/2019 - 80 N/A $17.95 $523.30

07/10/2019

07/11/2019 - 80 N/A $17.95 $120.01

07/24/2019 oo |

07/25/2019 - 80 N/A $17.95 $515.00

08/07/2019 o

08/21/2019 80 N/A $17.95 + $375.00

09/04/2019

 

 

 

 

 

 

 

TOTAL

$5,128.39

 
Mr. Christopher James Seilkop
February 10, 2020
- Page 3 - ,

 

Total amount of unpaid wages claimed: $5,128.39
Total amount of liquidated damages claimed: $5,128.39
Total.amount of attorney’s fees and costs claimed to date: $500

a In an effort to further investigate this nature of these violations in a timely and cost effective
manner, and so we may continue our investigation into this matter, please provide my office with
any and all pay and time records pertaining to Mr. Joseph Sedacco. ‘

Please direct any and all correspondence regarding this matter directly to my office.
Additionally, please be aware the law prohibits anyone from discriminating or retaliating against a
current or former employee for pursuing their right to unpaid wages.

I anticipate your response.

Sincerely,
‘THE HARR LAW FIRM, by:

 

JASON'L. HARR, J.D., M.P.A. -

JLH:mj

cc: Mr. Joseph Sedacca
ON - = : eC ETT
. ae, : ;

Any iin

   

eet

if threat

  

 

 

   

 

 

 

: -— —— - ~ sore ey

OOOO otoe stod

UP OP ETL PNT rt yy
COTE ty "

STE

 

  

mee
Ye tat

  
   
  

fle TR lagen fh.

ee nee ee ee

   

     

 

wh

 

Freee CY PE Te SE RTT oe a Rae NaS:

TAPP TE ICT

 

gee a Hl ee en ee ne oY

i
 

 

3 & PERS Check Lox, Bad a BPA Q

Spy} 3.
os $0

 
 

ina

 

    
 

. aah yes = f
92.85 78° ant aN

Postmark NS %

Horo \

 

 

 

$0.05

  

\ oavtov2020

 

5,
Fotai Portage ane ry $ 95 \

 

 

eae Bo00 e4#ad Se34

‘Sida? did AL NE or PO Bax’ Si
3 BE. in

  

   

 

  

Brae

Eb iy

Sant sl Chri stopher. 388i,

ternational S

    
      
 

al Spesey
